IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 21, 2009

                                     No. 09-30026                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



KELDA PRICE on behalf of, Bethany Price on behalf of, Aaron Price;
KELVIN WELLS

                                                   Plaintiffs - Appellants
v.

LOUISIANA DEPARTMENT OF EDUCATION; PAUL PASTOREK; EAST
BATON ROUGE SCHOOL BOARD; DONNA WALLETE; SUSAN SEVIN;
DONALD SONGY; ASCENSION PARISH SCHOOL BOARD; WAYNE
MESSINA

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:08-CV-462


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Kevin Wells and Kelda Price, individually and on behalf of their minor
children, filed this pro se lawsuit against the Ascension Parish School Board, the
East Baton Rouge Parish School Board, the Louisiana Department of Education,



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-30026

as well as several individual officials from these institutions. The plaintiffs, who
are black, allege that the defendants violated Title VI of the Civil Rights Act of
1964 by preventing Wells and Price from visiting their children at school and
meeting with teachers, refusing to enroll their children in the schools of their
choice, and otherwise humiliating and harassing them and their children on
several occasions. The defendants moved to dismiss under Federal Rule of
Procedure 12(b)(6), arguing that the complaint failed to state a claim under Title
VI. The district court granted the defendants’ motions, and the plaintiffs now
appeal.     We review the district court’s dismissal de novo, “accepting all
well-pleaded facts as true and viewing them in the light most favorable to the
plaintiff.” Brown v. Miller, 519 F.3d 231, 236 (5th Cir. 2008) (internal citations
omitted).
      Under Title VI of the Civil Rights Act of 1964, “[n]o person in the United
States shall, on the ground of race, color, or national origin, be excluded from
participation in, be denied the benefits of, or be subjected to discrimination
under any program or activity receiving Federal financial assistance.” 42 U.S.C.
§ 2000d. The district court first dismissed the plaintiffs’ claims against the
individual defendants, holding that only entities receiving federal funds could
be held liable under Title VI. It then held that the plaintiffs had failed to state
a Title VI claim against the institutional defendants because they had not
alleged any instances of intentional discrimination. Though the contours of the
plaintiffs’ arguments on appeal are not entirely clear, we construe their pro se
appellate brief liberally and assume that the district court’s holdings are
properly challenged. See Longoria v. Dretke, 507 F.3d 898, 901 (5th Cir. 2007).
      First, the district court correctly noted that only public and private entities
can be held liable under Title VI. See Shotz v. City of Plantation, 344 F.3d 1161,
1171 (11th Cir. 2003) (“It is beyond question . . . that individuals are not liable
under Title VI.”); see also United States v. Baylor Univ. Med. Ctr., 736 F.2d 1039,

                                         2
                                  No. 09-30026

1044 n.9 (5th Cir. 1984) (noting that “Title VI requires that the public bodies or
private entities receiving the benefits of any such loan refrain from racial
discrimination” (internal quotation omitted and emphasis added)).              The
dismissal of the plaintiffs’ claims against the individual officials named in the
complaint was therefore proper.
      Second, with respect to the institutional defendants, we also agree with
the district court that the plaintiffs’ complaint falls short of the Title VI
requirement that a litigant plead facts in support of intentional discrimination.
See Alexander v. Sandoval, 532 U.S. 275, 281 (2001) (“Title VI itself directly
reaches only instances of intentional discrimination.” (quotation and alterations
omitted)); Canutillo Indep. Sch. Dist. v. Leija, 101 F.3d 393, 397 (5th Cir. 1996)
(noting that “a Title VI plaintiff must prove discriminatory intent”).         The
plaintiffs’ complaint alleges only that the various entities named as defendants
improperly hired, trained, or monitored their employees in order to prevent
discrimination, and failed to inspect and discover instances of discrimination.
It does not contain a single allegation of discriminatory intent on the part of the
institutional defendants, and thus fails to state a valid claim against them.
      Because we agree with the district court’s analysis of the plaintiffs’ claims,
we need not address its alternative basis for dismissal—namely, the plaintiffs’
lack of standing under Title VI. Nor do we consider the plaintiffs’ new theories
of liability on appeal, based on the Boy Scouts of America Equal Access Act, the
No Child Left Behind Act of 2001, Title VII of the Civil Rights Act of 1964, Title
IX of the Education Amendments of 1972, and Title II of the Americans with
Disabilities Act. See Butler v. Cain, 533 F.3d 314, 320 (5th Cir. 2008) (noting
that the plaintiff’s new claims “were raised for the first time on appeal and may
not be considered”).
      Accordingly, the judgment of the district court is AFFIRMED.



                                         3